— Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in refusing to allow expert testimony regarding the deficiencies in eyewitness identification (see, People v Cronin, 60 NY2d 430, 433; People v Valentine, 53 AD2d 832; People v *887Schor, 135 Misc 2d 636). We have considered the claims raised by defendant in his supplementary brief and find that none requires reversal. (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — rape, first degree, and other charges.) Present — Callahan, J. P., Denman, Green, Pine and Balio, JJ.